SMITH, Justice.
The petition for the writ of certiorari is denied. See Ex parte Bonner, 926 So.2d 339 (Ala.2005) (holding that where the petitioner alleges that he failed to receive notice of the dismissal of his Rule 32, Ala. R.Crim. P., petition in time to effect a timely appeal therefrom, and the events about which the petitioner complains all occurred before June 1, 2005, the effective date of the amendment to Rule 32 providing a different remedy for obtaining an out-of-time appeal from the dismissal of a Rule 32 petition, a petition for a writ of mandamus is the only appropriate remedy); see also Ex parte V.S., 918 So.2d 908 (Ala.2005).
WRIT DENIED.
NABERS, C.J., and LYONS, WOODALL, and PARKER, JJ., concur.